Citation Nr: 1219489	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  11-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service in May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The Veteran testified at a videoconference Board hearing at the RO in March 2012 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    


FINDINGS OF FACT

1.  The Veteran is presumed sound upon entry into service.  

2.  The Veteran experienced symptoms of schizophrenia during active service. 

3.  The Veteran's current diagnosis of schizophrenia had its onset during service and is therefore causally and etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a psychiatric disability, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

Service Connection for Schizophrenia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The Board notes that there is no entrance examination of record.  Additionally, the Veteran's recruitment papers dated October 1981 show no treatment for a psychiatric disability or exhibition of symptoms that would require treatment.  Therefore, the presumption of soundness applies.  

Although the February 2011 VA examiner opined that the Veteran clearly and unmistakably suffered from a mental disorder that pre-existed service, the Board finds that the criteria to overcome the presumption of soundness have not been met.  The examiner notes that the Veteran was shy and had anxiety with other people prior to service.  He also noted the Veteran's self-description as a weak person, passive, a quitter, and prone to worry.  The Veteran also stated that he had seen God five years prior to induction in the military.  The examiner also noted the Veteran's self-reported poor work history.  The examiner then concluded that the Veteran had a pre-existing disability.

Even if the Veteran's statements and the findings during service indicated a pre-existing disability, there is no evidence that the disability was not aggravated beyond the natural progression of the disease during service.  The Veteran was first treated for a psychiatric disability during service.  His credible testimony and the treatment records from service show that the Veteran had a breakdown while in service.  The February 2011 VA examiner responded yes when asked if the Veteran's treatment in service represented the natural progression of the pre-existing disability, but he did not provide an adequate rationale.  The examiner instead supported his statement with an unrelated argument that the Veteran experienced a personality disorder and not a psychotic disability.  The examiner concluded the argument that it was not aggravated in service by stating that the acquired diagnosis of schizophrenia is not caused by or a result of military basic training, which is again not pertinent to the question of aggravation.  The Board does not find this to be clear and unmistakable evidence that the Veteran's disability was not aggravated during service.  Therefore, the presumption of soundness applies.

The Board notes that the first diagnosed psychiatric disability was noted in May 1982 during service.  The Veteran provided credible testimony and submitted statements showing that he was significantly psychiatrically worse upon separation from service.  The Veteran's brother, mother, and neighbor submitted credible statements regarding the Veteran's normal mental status prior to service.  They noted that the Veteran stuttered, but did not exhibit any signs of a mental disability.  The record contains a nexus opinion from a nurse practitioner (NP) dated November 2011.  The NP cited a study noting that it is not uncommon for a recruit to experience his or her first psychotic breakdown during Basic Training due to the considerable stress, extreme pressure, and abrupt changes in lifestyle required by Basic Training.  The NP opined that the Veteran meets the pattern described in the book and experienced his first psychotic episode during service.  Finally, the record contains a nexus opinion from a private physician dated March 2012.  The examiner noted that the Veteran's mental illness did not exist prior to his several week period of service.  The examiner opined that due to the Veteran's stuttering, boot camp produced severe stress that generated his symptoms, which have become lifelong.  The examiner specifically opined that the Veteran's schizophrenia was induced by the stresses engendered on the Veteran during his time in the Air Force.  

As the Veteran did not have a preexisting disability and had his first psychotic episode during active service, the Board finds that service connection for schizophrenia is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2011).

ORDER

Entitlement to service connection for schizophrenia is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


